Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 4, 2017

                                           No. 04-17-00333-CV

                                   IN RE Maria Cecilia MARTINEZ

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Irene Rios, Justice


        On August 3, 2017, real parties in interest Maria Iris Trevino and Maria Del Rosario G.
Pope filed an “Opposed Motion for Leave to File Sur-Reply Brief.” The motion is GRANTED.


           It is so ORDERED on August 4, 2017.


                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Luz Estrada, Chief Deputy Clerk




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2017.


1
 This proceeding arises out of Cause No. PR-06-004, styled In the Estate of Ignacia G. Gutierrez, pending in the
County Court at Law, Starr County, Texas, the Honorable Romero Molina presiding.